OPINION — AG — QUESTION: "MAY THE BOARD OF TRUSTEES ADOPT A VALID RULE OR REGULATION PROVIDING THAT AT SUCH TIME AS A MEMBER OF THE RETIREMENT SYSTEM MAY RESIGN, OR FOR OTHER REASON HIS SERVICES WITH THE COUNTY ARE TERMINATED, THE AMOUNT PAID BY HIM INTO THE RETIREMENT FUND MAY BE REFUNDED TO HIM, IN WHOLE OR IN PART?" — THE AG CANNOT ANSWER THIS QUESTION BECAUSE IT DOES NOT DIRECTLY AFFECT THE EXAMINER AND INSPECTOR'S OFFICE. CITE: 19 O.S. 1961, 951-958 [19-951] [19-958], 74 O.S. 1961 18 [74-18](B) (FRED HANSEN)